CAUSE NO. 05-18-00213-CV
                            TR.CT.CAUSE NO. DC-17-09709




                                                                                                       5th Court of Appeals
                                                                                                        FILED: 06-01-2018
                                                                                    Lisa Matz, Clerk
MICHAEL DWAIN WILLIAMS,                   §                IN THE 5th DISTRICT
                  Appellant,
                                    RECEIVED
                                    COURT OF APPEALS
                  v.                      §                COURT OF APPEALS
                                       JUN 0 1 2018
LUPE VALDEZ, SHERIFF,                    USA MATZ
                  Appellee.         ClEftK,§5th DISTRICT   DALLAS COUNTY, TEXAS


         APPELLANTS REQUEST FOR COPY OF PROPERLY REQUESTED SUPPLEMENTAL
       CLERKS RECORD FOR PURPOSES OF TI~Y COMPLYING WITH BRIEFING RULES

TO THE HONORABLE JUSTICES OF THE FIFTH DISTRICT COURT OF APPEALS:


            COMES NOW, Michael Dwain Williams, Appellant, pro-se, in the above-

styled named and numbered cause and who would respectfully offer the following

in support thereof;


I. JURISDICTION


            Jurisdiction exists pursuant to Texas Rules of Appellate Procedure,

Rules 10; 20.1 and 35.3(c) (Vernon's 2017).


II.   STAT~   OF THE CASE


            On April 30, 2018, Appellant received the Clerks Record in the above-

styled named and numbered cause via Order of the Court dated April 16, 2018.

            On May l, 2018, Appellant requested by letter to the trial court

clerk that items omitted be supplemented into the clerks record. On May 8, 2018,

Appellee requested that items omitted by the trial court clerk be supplemented

into the clerks record.

            On May 22, 2018, Appellant received notice from Ms. Lisa Matz, Clerk

of the Court, that a supplemental clerks record was filed on May 15, 2018 but

a copy of that supplemental clerks record has not been properly served upon

Appellant, who requested it to assist him in timely complying with the briefing



                                    (Page 1 of 4)
rules and filing his brief.

                       By this motion, Appellant respectfully seeks a copy of that supp-

lemental clerks record which he is entitled to, already filed with the Clerk

of the Court in this case.


III. REQUEST FOR COPY OF SUPPLEMENTAL CLERKS RECORD


                       It is respectfully asserted that   Ap~ellant,    in this civil case, has

already been authorized to proceed on appeal as an uncontested indigent under

Texas Rules of Appellate Procedure (TRAP), Rule 20.1 (Vernon's 2017). A copy

of the Clerks Record under TRAP, Rule 34.5 was provided by Order                        of the Court

dated April 16, 2018 without prepayment of costs, see Order, Cause No. 05-18-

00213-CV filed April 16, 2018 and TRAP, Rule 10.2(a).

                       On April 30, 2018, Appellant received a copy of the Clerks Record

and noticed that the trial court clerk had omitted a relevant                 11
                                                                                   Request Under

Rule 12, Texas Rules Of Civil Procedure For District Attorney To Show Authority

To Defend Defendant In Ultra Vires Action At Tax Payers Expense                    11
                                                                                        and what appears

to be a    11
                     NON-SUIT DISMISSAL BY PLAINTIFF/PETITIONER   11
                                                                       allegedly filed by App-

ellant and considered by the trial court prior to dismissal on 1-31-2018 accord-

ing to the trial court clerks Docket Sheet found in the Original Clerks Record

at p. 8.

                       Upon noticing these relevant items being omitted, Appellant properly

requested by letter in accordance with TRAP, Rule 34.5(c)(l)(Vernon's 2017) that

the Clerks Record be supplemented to include the above referenced items because

they are        11
                     necessary for Appellant to properly present his case to the Court,

and for the Court to properly exercise its decision making power.                       11
                                                                                             See Appell-

ants Timely Request To Supplement Clerks Record, dated May 1, 2018 on file with

the Clerk of the Court, and Rule 10.2(a) above.

                      On May 8, 2018, Appellee also requested by letter that the Clerks



                                            (Page 2 of 4)
Record be supplemented with eight (8) items omitted by the trial court clerk.

            Appellants brief will be due within thirty (30) days of the filing

of the Reporters Record which is an action currently pending, see Order of April

16, 2018 above and Rule 35.3(c) above.

            Said supplemental clerks record has already been filed with the

Clerk of the Court, Ms. Lisa Matz on May 15, 2018 and Appellant has not received

a copy after the expiration of almost fourteen (14) days since the supplemental

record was filed.

            Applicant respectfully asserts that he is entitled to be served with

a copy of the supplemental clerks record he has properly requested as an uncon-

tested indigent, on appeal, already filed with the Clerk of the Court and by the

filing of this motion, respectfully requests that he be provided     a copy of that

record, by order of the Court, to assist him in timely complying with the brief-

in rules and to assist him in preparing a brief adequate for     the Courts consid-

eration, see TRAP, Rule 38.l(a) thru (k)(Vernon's 2017), and Rule 34.5(c) above.



PRAYER FOR RELIEF


            WHEREFORE, Appellant respectfully prays that the Court will order

that a paper copy of the Supplemental Clerks Record already filed in this cause

be provided to him for the reason stated herein.


                                                   Respectfully Submitted,
                                                   7 )<    ' ., /0~, oJ~
                                 Date              Ap llant Pro-Se
                                                   M chael Dwain Williams #2013533
                                                   Clements Unit
                                                   9601 Spur 591
                                                   Amarillo, Texas
                                                   79107-9606




                                 (Page 3 of 4)
                                    UNSWORN DECLARATION

~TATE   OF TEXAS         §

COUNTY OF POTTER         §

                I Michael Dwain Williams, TDCJ-ID No. 2013533, Date of Birth 11-18-

1964, do declare under penalty for perJury in Texas Civil Practice and Remedies

Code, §132.001 that the above Request For Supplemental Clerks Record is true

and correct to the best of my knowledge, belief, information and understanding.

                                                       Respectfully Submitted, .

                                                        ~)~//J~:v11:J~-~
                                                       AJ? ellant Pro-Se
                                                       Mi hael Dwain Williams #2013533
                                                       Clements Unit
                                                       9601 Spur 591
                                                       Amarillo, Texas 79107-9606


                                  CERTIFI~TE OF MERVICE
STATE OF TEXAS           §

COUNTY OF Pm'TER         §

                I Michael Dwain Williams TDCJ-ID No. 2013533, Date of Birth 11-18-

1964 do declare under penalty of perjury in Texas Civil Practice and Remedies

Code, §132.001 being incarcerated at the address below, that the above Request

For Supplemental Clerks Record being true and correct, has been served upon Ms.

Felicia Pitre, District Clerk at George L. Allen Sr. Courts Building, 600 Comm-

erce Street, Suite 101, Dallas, Texas 75202 via           u.s.   Mail postage pre-paid on

this the   cl~/-V day of         ~Y             ,   2018 in accordance with TRAP, Rule 9.
                             ------------------
                                                          Respect ully Submitted,)

                                                           /t        ·0~~c:J~
     Date )Ex      ted                                    Apg llant Pro-Se
                                                          Mi hael Dwain Williams #2013533
                                                          Clements Unit
                                                          9601 Spur 591
                                                          Amarillo, Texas
                                                          79107-9606



cc file




                                          (Page 4 of 4)
Lisa Matz, Clerk of the Court                        RECEIVED
Court of Appeals                                     COURT OF APPEALS
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building                     JUN 0 1 2018
600 Commerce Street, Suite 200
Dallas, Texas                                            LISA MATZ
75202                                                CLERK, 5th DISTRICT

Re: Appellants Request For Copy Of Supplemental Clerks Record Already Filed
    With The Clerk Of The Court

Cause No. 05-18-00213-CV        Tr.ct.Cause No. DC-17-09709

Style: Michael Dwain Williams, Appellant v. Lupe Valdez, Sheriff, Appellee


Ms. Matz,                                                   May 28, 2018

            Please find enclosed an Original of the above referenced motion
under Texas Rules of Appellate Procedure, Rules 10, 20.1 and 35.3(c)(Vernon's
2017).
            Please file it with the Court for consideration.
                                      Thank You.




                                                   Clements Unit
                                                   9601 Spur 591
                                                   Amarillo, Texas
                                                   79107-9606
 Micha=l Dwain Williams #2013533
Clem€11ta Unit
9nOl Spur 591                                                                     ,:D,J•Jl/\, P; HJ.. C~              ..,-::-:~    791
_7\.f.i._~;:-~:;_lo, Texas
79107-9606                                                                ·::!\~{)   f-;.t/~4; '!;( ~;:~.(). .l.~t~·. fl'~~r."'~   lL   --~-




              RECEIVED
              COURT OF APPEALS

                   JUN 0 1 2018              Lisa Matz, Clerk of the Court
                                             Court of A~peals
                  LISA MATZ                  Fifth District of Texas at Dallas
              CLERK, 5th DISTRICT            George L. Allen Sr. CRurts Building
                                             600 Commerce Street, ~uite 200
                                             Dallas, Texas
                                             75202

                                    -;.=!":::2()2:±::::}-E:~.;::J   ::::::::iC}                   ·Jll i l i• i ijj I 11 !i Iii !ill IJI i I II' I IIi !Iii I I li j I 'I I,; 11 l 111 lli iliil
      LEGAL MAIL